Citation Nr: 9928851	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  92-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension/high 
blood pressure.  

2.  Entitlement to a temporary total disability evaluation 
for hospitalization from April 19, 1991, to May 24, 1991.  

3.  Entitlement to a rating in excess of 10 percent for 
psychophysiological gastrointestinal (GI) reaction with 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama

The issues of entitlement to a temporary total disability 
evaluation for hospitalization from April 19, 1991, to May 
24, 1991, and entitlement to a rating in excess of 10 percent 
for psychophysiological GI reaction will be addressed at the 
end of this decision under the heading, "REMAND."  


FINDING OF FACT

The claim for service connection for hypertension is not 
supported by cognizable evidence showing the claim is 
plausible or capable of substantiation.  




CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  
Where a veteran has served continuously for ninety (90) days 
or more during a period of war or peacetime service after 
December 31, 1946, and cardiovascular disease, to include 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Factual Background

A review of the service medical records (SMRs) reflects that 
they are silent for complaints, finding, or treatment with 
respect to hypertension.  The report of the veteran's service 
separation examination reflects that his vascular system was 
normal.  

Postservice private and VA records primarily reflect 
treatment for disorders other than hypertension.  The Board 
notes, however, that this disorder was initially noted in the 
summary of the VA psychiatric hospitalization from July 1994-
October 1994.  Subsequently dated records, to include 
hospitalization summaries in 1995 and 1996 reflect that 
medication continued to be prescribed for control of 
hypertension.  The Board notes that upon VA GI examination in 
April 1999, the veteran's blood pressure was recorded as 
188/130 and 190/120.  

Analysis

In order for the veteran's claim of entitlement to service 
connection for hypertension to be well grounded on a direct 
basis, he must submit medical evidence indicating that he 
currently has this disability and that it is related to his 
active service.  The competent medical evidence does not 
reflect that this disorder existed during service or within 
one year following service discharge.  The evidence of record 
indicates that it was first clinically reported many years 
following his discharge from service.  The Board therefore 
concludes that without the requisite competent medical 
evidence establishing that the veteran's currently manifested 
hypertension had its onset during service, or is related to 
active service, or occurred within one year of separation 
from service, the claim of entitlement to service connection 
for hypertension on a direct basis is not well grounded.  See 
Caluza, supra.  

In order for the veteran's claim of entitlement to service 
connection for hypertension to be well grounded on a 
secondary basis, he must submit competent medical evidence 
indicating that he currently has this disability and that it 
is proximately due to, or the result of, or has been 
chronically worsened by, service-connected disability.  

While the record in this case reveals that hypertension is 
present, there is no competent medical evidence of record to 
establish a nexus between hypertension and the veteran's 
service-connected psychophysiological GI disorder or eyelid 
scar.  The Board finds that there is no opinion from any 
competent party that such a relationship exists.  The 
veteran's assertion that there is a relationship is noted, 
but he is not competent to provide a medical diagnosis or an 
opinion regarding medical causation.  Espiritu, supra.  There 
is no allegation that any private or other medical provider 
has told the veteran that such a causal relationship exists.  
Thus, there is no basis for further development as there is 
no indication that there are any outstanding medical records 
that would provide the necessary nexus element to make the 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995); Olsen v. Principi, 3 Vet. App. 480 (1992).  

To summarize, the Board notes that a person who submits a 
claim for benefits under a law administered by the Secretary 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  The initial 
burden of submitting a well grounded claim is on the 
shoulders of the veteran, and he has not submitted sufficient 
evidence thereof.  While the veteran maintains that a causal 
relationship is demonstrated between his hypertension and his 
service-connected disorders, lay assertions of medical 
causation will not suffice initially to establish a plausible 
well grounded claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, as this disorder was first shown many years after 
service and as service connection on a secondary basis is not 
plausible, the claim is not well grounded.  

There is also no competent medical evidence that reflects 
that the veteran's current hypertension was worsened or 
aggravated by either service-connected disorder pursuant to 
Allen, supra.  


ORDER

Service connection for hypertension is denied.  


REMAND

The December 1996 Board remand directed that the veteran be 
afforded a VA psychiatric examination.  Following the 
examination and review of the record, if an acquired 
psychiatric disorder was identified other than the service-
connected disorder classified as psychophysiological GI 
reaction with hiatal hernia, the examiner was to offer an 
opinion as to the degree of medical probability that such 
disorder was causally related to service or the service-
connected disorder.  If multiple disorders were present, not 
all of which were related to service or the service-connected 
disorder, the examiner was to distinguish between the 
veteran's service-connected psychophysiological GI reaction 
disorder and any other psychiatric disability found to be 
present.  If the manifestations of the various disorders 
could not be distinguished, the examiner was to indicate 
such.  Following this development, the RO was to readjudicate 
the veteran's claims, to include the ones subject to this 
remand, and to also adjudicate the claim for entitlement to 
service connection for a psychiatric disability other than 
psychophysiological GI reaction disorder.  

Upon subsequently held VA GI examination in April 1999, the 
examiner indicated that to distinguish between service-
connected GI disorder and any other psychiatric disorder 
would depend upon psychological testing.  While a 
psychological assessment was conducted several days later, it 
was the examiner's conclusion that the veteran's psychosis 
and defensiveness prevent the evaluation of other psychiatric 
disorders by testing or interview.  The examiner indicated 
that it was not feasible to determine the nature and extent 
of any psychophysiological GI disorder on the basis of the 
self-report of the patient.  As the Board interprets this 
report, the examiner effectively concluded that no 
manifestations of the service-connected disability could be 
identified.

While the Board appreciates the difficulties indicated in 
examining the veteran in this case, the Remand did request 
that the physician provide an opinion regarding whether there 
is an acquired psychiatric disorder present (other than 
service-connected psychophysiological GI reaction with hiatal 
hernia), and, if so, an opinion as to medical probability 
that such disorder is causally related to service or the 
service-connected disorder.  The examiner did identify an 
acquired disorder apart from that for which service 
connection has been granted, however, no view was expressed 
as to the degree of probability, if any, that this other 
disorder was related to service or to service connected 
disability.   Under Stegall v. West, 11 Vet. App. 268 (1998), 
a remand by the Board confers on the claimant the right to 
compliance with the remand orders and that the Board would 
error if it failed to insure compliance with the dictates of 
an earlier Board remand.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:  

1.  The veteran, or others on his behalf, 
may submit additional evidence and 
argument in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should take appropriate action 
to obtain a supplemental opinion from the 
VA examiner who conducted the April 1999 
examiner, if feasible.  A copy of this 
remand and the claims folder must be made 
available to the examiner for review.  
The examiner should provide an opinion as 
to the degree of medical probability, if 
any, that any acquired psychiatric 
disorder, other than the service-
connected disorder classified as 
psychophysiological GI reaction with 
hiatal hernia, is causally related to 
service or the service-connected 
disorder.  If it is not feasible to 
provide such an opinion without resort to 
speculation, the examiner should so 
indicate.  The examiner should provide a 
rationale for any opinion offered.  If 
the examiner believes that the requested 
opinion can not be provided without 
further examination or testing, 
appropriate action should be taken to 
arrange for such examination or testing.

If the same VA examiner who conducted the 
April 1999 evaluation is not available, 
the RO should request that another 
suitably qualified physician provide a 
response to the question above.  If that 
physician believes that a further 
examination is required to provide a 
basis for the opinion, appropriate action 
should be taken to arrange for such an 
examination.  In any event, the claims 
folder and a copy of this remand should 
be made available to the physician for 
review.

3.  The RO should then readjudicate the 
issues of entitlement to a temporary 
total disability evaluation for 
hospitalization from April 19, 1991, to 
May 24, 1991, and entitlement to a rating 
in excess of 10 percent for 
psychophysiological GI reaction with 
hiatal hernia.  It should then adjudicate 
the claim for entitlement to service 
connection for a psychiatric disability 
other than psychophysiological GI 
reaction disorder.  The Board points out 
that should the RO's determination be 
adverse with respect to the issue of 
entitlement to service connection for a 
psychiatric disability other than 
psychophysiological GI reaction disorder, 
a notice of disagreement must be 
submitted to place this issue in 
appellate status.  The Board further 
notes that if the examination requested 
is not completed, the claims folder 
should contain documentation which 
confirms that notice to repot for 
examination was provided to the veteran 
at his most recent address of record.  
The RO may require the help of the 
veteran's fiduciary, Cornelius 
Washington, in scheduling a VA 
examination.  

The veteran is advised that failure to 
report for any scheduled VA examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1998), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

If the benefits sought on appeal are not granted to 
the satisfaction of the veteran's fiduciary, the RO 
should issue supplemental statement of the case, 
and the case should be returned to the Board for 
further appellate consideration.  

The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with 
due process considerations.  No inference as to the 
initial disposition of the claim should be drawn.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals






